Citation Nr: 0401182	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-19 094	)	DATE
	)
	)


THE ISSUE

1.  Whether a February 5, 2002 decision of the Board of 
Veterans' Appeals, which denied a claim for entitlement to 
service for diabetes mellitus based on exposure to Agent 
Orange, should be revised or reversed on the grounds of clear 
and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1965 to December 1968.

2.  Both the veteran's August 2002 statement and the 
representative's November 2002 brief do not contain the date 
of the Board of Veterans' Appeals decision to which the 
motion relates or set forth any allegations of clear or 
unmistakable error of fact or law in the Board's February 
2002 decision.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a decision by the Board is subject to 
revision on the grounds of CUE.  See 38 U.S.C.A. § 7111 
(West 2002).  Under 38 C.F.R. §§ 20.1400 - 1411, motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice.  See 
38 C.F.R. §§ 20.1400 -1411 (2003).  

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  See 38 
C.F.R. § 20.1404(a) (2003). 

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  See 38 C.F.R. § 20.1404(b) (2003).  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the pleading requirements, and must be 
dismissed without prejudice.  The Board has original 
jurisdiction to determine whether CUE exists in a prior 
final Board decision.  See 38 C.F.R. § 20.1400 (2003).

I.  Entitlement to Service Connection for Diabetes Based on 
CUE

The Board issued a decision dated on February 5, 2002, which 
denied the veteran entitlement to service connection for 
diabetes mellitus based on exposure to Agent Orange.  In the 
Board's February 2002 decision, issues of entitlement to 
service connection for schizophrenia and special monthly 
pension benefits on account of the need for aid and 
attendance were referred to the RO for appropriate action.   

In August 2002, the veteran filed a motion for review of 
purported denial of a claim for entitlement to service 
connection for schizophrenia based on the grounds of clear 
and unmistakable error (CUE) under 38 U.S.C.A. § 7111.  The 
veteran's statement also included the enclosure of a letter 
from his wife addressed to the Secretary of Veterans 
Affairs, which detailed the veteran's symptoms of a claimed 
psychiatric disability.

The Board then sent the veteran a November 2002 letter, 
which notified him of the receipt of his request for review 
of a Board decision on the grounds of CUE and of the 
regulations concerning such requests in 38 U.S.C.A. § 7111 
and in title 38 of the Code of Federal Regulations beginning 
at § 20.1400.    

Thereafter, the veteran's representative submitted a 
November 2002 written brief presentation which listed the 
question at issue as entitlement to service for diabetes 
mellitus based on exposure to Agent Orange.  In addition, 
the veteran's representative noted that "the veteran 
contends that his case should be review under the provisions 
of CUE" based upon the statement received in August 2002.  
The veteran's representative then listed multiple passages 
of "boilerplate" discussion of statutes and case law, 
including the topics of CUE, the pro-claimant system, 
standard of proof, and procedural requirements, without any 
specific reference to errors in the Board's February 2002 
decision.  

Multiple requirements required to file a proper motion for 
revision of a decision based on CUE under 38 C.F.R. 
§ 20.1404 have not been met.  Most importantly, the 
veteran's August 2002 motion concerns his attempt to obtain 
service connection for a psychiatric disorder, which was 
never the subject of a Board decision.  

Under 38 C.F.R. § 20.1404(b), a motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged clear and unmistakable error of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different 
but for the alleged error.  In this case, the veteran's 
August 2002 motion only sets forth the fact that he believes 
he is entitled to service connection for schizophrenia based 
on the grounds of CUE under 38 U.S.C.A. § 7111.  The August 
2002 motion by the veteran contains no allegations of a 
clear and unmistakable error of fact or law in the Board's 
February 2002 decision.  In addition, the Board must note 
that the file does not contain a Board decision on the issue 
of entitlement to service connection for schizophrenia.  
Therefore, the veteran cannot file a motion alleging CUE in 
a prior Board decision when a prior Board decision on the 
issue of entitlement to service connection for schizophrenia 
does not exist.   

The November 2002 brief submitted by the veteran's 
representative is also void of any allegations of clear or 
unmistakable error of fact or law in the Board's February 
2002 decision.  The representative's brief does list the 
issue decided by the Board in February 2002 -- entitlement 
to service for diabetes mellitus based on exposure to Agent 
Orange.  But, otherwise, the brief simply refers to the 
veteran's August 2002 motion for entitlement to service 
connection for schizophrenia based on CUE and then quotes 
law, including caselaw, pertaining to CUE.    

The Board also notes a minor failure to comply with the 
requirements of 38 C.F.R. § 20.1404(a).  A motion for 
revision of a decision based on CUE must contain the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.  Neither the veteran's August 2002 statement nor 
the representative's November 2002 brief include the date of 
the Board of Veterans' Appeals decision to which the motion 
relates.   

As neither the veteran's August 2002 statement nor the 
representative's November 2002 brief comply with the 
requirements set forth in 38 C.F.R. § 20.1404 in order to 
properly file as well as plead a motion alleging CUE in a 
prior Board decision, the motion is dismissed without 
prejudice.  

II. VCAA

The Court has held that, as a matter of law, the provisions 
of the VCAA have no applicability to CUE motions.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001) (affirming CUE 
denial without referring to VCAA provisions).  This CUE 
motion is limited to a retroactive review of the evidence of 
record at the time of the February 2002 Board decision.  The 
Board provided the veteran with ample notice of the 
applicable law and regulations pertaining to CUE motions in 
the November 2002 letter as well as gave the veteran ample 
opportunity to present his arguments.  As the VCAA 
provisions do not apply to CUE motions and the veteran has 
been provided due process, the Board finds that there is no 
prejudice to the veteran in proceeding to the merits of his 
motion at this time.




ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404 (2003) is not a final decision of the Board.  38 
C.F.R. § 20.1409(b) (2003).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.



